DETAILED ACTION
This office action is responsive to the RCE filed March 8, 2021.  The application contains claims 1-7, 9-17 and 19-22, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1 and 11,
These claims recite concepts for facilitating debates between two users. These limitations under their broadest, reasonable interpretation covers a method for organizing human activity but for the recitation of generic computer components such as a processor. These limitations are entirely capable of being performed without computers – in other words, a human can initiate, time and moderate a debate as claimed, including screening responses for inappropriate content. The claims merely take a way of holding a debate and add generic computer components to it.

Finally the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the judicial elements are mere generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

With regard to Claims 2-7, 10, 12-17 and 20,
	These claims only elaborate on the abstract idea and do not integrate the claimed invention into a practical application, nor do they include elements that are sufficient to amount to significantly more than the judicial exception.

With regard to Claims 9 and 19,
	These claims recite “utilizing a machine learning application” or “Artificial Intelligence” system to determine inappropriate content. The examiner finds machine learning and artificial intelligence, especially when claimed at a broad level, to be extremely well-known, routine and conventional in the art. For example, Ghani (U.S. Patent Application Publication #2013/0018825) discusses that machine learning is well-known in the art.  See e.g., [0003].

With regard to Claims 11 and 21,
	These claims recite screening the summations, responses and communications for inappropriate content utilizing a separate computer-based system (which under BRI is simply a separate program or module on the device) accessed via an application programming interface, typically referred to in the art as an API. For example, Brewer (U.S. Patent #5,611,040) discusses that the use of APIs are well known by those skilled in the art. 

Claims Are Novel and/or Non-Obvious Over Prior Art
After reviewing the prior art, the examiner finds that the claims are not anticipated or rendered obvious by any combination of prior art that the examiner was able to find. Although online debating has existed or has been taught with some of the features claimed in claims 1 and 11, no art was found that taught all of the limitations claimed by applicant.  For example, Gwaltney (U.S. Patent Application Publication #2009/0318209) teaches the ability for a user to identify a topic and challenge another user but is silent as to having different rounds of the debate, timing them or prompting and providing summations in the specific manner claimed by applicant.  
Miller (U.S. Patent Application Publication #2011/0185291) teaches the concept of timing participants (see e.g., [0052]) but does not discuss any of the other limitations in the specific manner claimed by the applicant.
	“Conducting a Debate” (NPL U on 892 form filed April 27, 2020) teaches the general well-known structure of live debates of timed rounds with closing arguments 
	“EDEB8” (NPL V on 892 form filed April 27, 2020) teaches a forum for users to have online debates where users can identify topics and challenge other users, have rounds as well as have size limits for response. However it is silent as to timers, a reminder period, a summation or other limitations in the specific manner claimed by applicant.
	Smilowitz (U.S. Patent Application #2008/0183829) teaches an online debate system where users can submit closing arguments (see e.g., [0067]) but does not teach simultaneously transmitting the summations to other users in the specific manner claimed by applicant.
	Alaqeeli (U.S. Patent Application #2017/0147692) teaches a method for an automated text-evaluation service capable of filtering inappropriate language to save a user time, but does not do so in the context of debates. 
	The examiner notes therefore that while most of what applicant has claimed in individually known in the art, the examiner did not find it would have been obvious to one of ordinary skill at the time of the invention having the above references before them to arrive at the specific manner of online debating as claimed by the applicant. The examiner notes however that there have likely been hundreds of thousands of conducted organized debates in human history, some of which have likely enforced the exact rules claimed by applicant. Further, as noted above, the claims merely take these general debate concepts and apply generic computer components to them and are 

Response to Arguments
The examiner has considered applicant’s arguments regarding the 35 U.S.C. 101 rejection but disagrees with applicant’s position. The examiner does not find the purported “improvements” of the invention to be improvements to existing technology as claimed by the applicant and thus integrate the judicial exception into a practical application.  Applicant primarily argues that the claimed limitations offer improvements over existing social networking systems because they offer timed rounds and simultaneous transmission of final arguments instead of the ad-hoc discussion offered by conventional social networks.  However, the examiner does not find these improvements to be improvements in the functioning of a computer but “improvements” in the abstract idea itself. For example, the same “improvements” exist when doing formal (offline) debating using a judge and timed rounds vs. an ad-hoc conversation with no rules.  
The examiner also disagrees that the claims are similar to example 42 of the 2019 PEG document. Claim 42 recited the abstract idea of organizing human activity by allowing for users to access patients’ medical records and receive updated information. Where it goes beyond the abstract idea is by converting information input by a non-standardized form to a standardized format. This is a computer-based solution to a computer-specific problem that gave rise to the practical application. Merely “providing time limits” is not comparable, because providing time limits is a solution to problems 

Conclusion
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145